 Dt.CISIONS OF NATIONAL LABOR RELATIONS BOARDThe Long Island College Hospital and Local 144, Ho-tel, Hospital, Nursing Home and Allied ServicesUnion, Service Employees International Union,AFL-CIO. Case 29 CA-4562August 17, 1979SECOND SUPPLEMENTAL DECISION ANDORDER DIRECTING HEARINGBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYPursuant to a Supplemental Decision and directionof election,' an election by secret ballot was con-ducted on January 25, 1979, in a unit of all full-timeand regular part-time employees in the maintenanceand engineering department of The Long Island Col-lege Hospital, herein called the Employer, excludingchief engineers, assistant chief engineers, clerk andmaintenance supervisors, and all supervisors as de-fined in Section 2(11) of the Act, to determinewhether or not they desired to be represented for col-lective-bargaining purposes by Local 144, Hotel, Hos-pital, Nursing Home and Allied Services Union, Ser-vice Employees International Union, AFL-CIO,herein called Local 144, or by District 1199, NationalUnion of Hospital and Health Care Employees, Re-tail Wholesale and Department Store Union, AFLCI0,2herein called District 1199, or by neither. Amajority of the employees cast votes for Local 144.'Thereafter, the Employer filed timely objections tothe conduct of the election.Pursuant to authority granted it under Section 3(b)of the National Labor Relations Act, as amended, a239 NLRB 1135 (1978). This Decision was issued by the Board pursuantto a remand from the United States Court of Appeals for the Second Circuitin the above-captioned case.2 An order issued on January 19, 1979, granting District 1199's motion tointervene and participate in the election herein.The tally indicated that. of 70 eligible voters, 37 cast votes for Local 144.2 for District 1199; 23 against the participating labor organizations: and 4cast challenged ballots,three-member panel has considered the Employer'sobjections to the above election, the attached Re-gional Director's Supplemental Decision [omittedfrom publication] recommending disposition of thesame, the Employer's request for review of the Re-gional Director's Supplemental Decision, and Local144's statement in reply. The Board hereby adoptsthe Regional Director's findings,4conclusions, andrecommendations.'ORDERIt is hereby ordered that a hearing be conductedbefore a duly designated hearing officer for the pur-pose of receiving evidence as to the issues raised bythe Employer's Objection I.IT IS FURTHER ORDERED that the hearing officer des-ignated for the purpose of conducting such hearingshall prepare and cause to be served on the parties areport containing resolutions of the credibility of wit-nesses, findings of fact, and recommendations to theBoard as to the disposition of said objections. Within10 days from the issuance of such report, either partymay file with the Board in Washington, D.C., eightcopies of exceptions thereto. Immediately upon thefiling of such exceptions, the party filing the sameshall serve a copy thereof on the other party and shallfile a copy with the Regional Director. If no excep-tions are filed thereto, the Board will adopt the rec-ommendations of the hearing officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, remanded to the RegionalDirector for Region 29 for further proceedings consis-tent herewith, including the arranging of such hear-ing, and that said Regional Director be, and hehereby is, authorized to issue notice thereof.I In the absence of exceptions we adopt, proforma, the Regional Director'srecommendation with respect to Objection I.The Employer's brief in support of its request for review raises no sub-stantial issues of fact or law warranting reversal of the Regional Director'srecommendations or requinng a hearing as to the matters excepted to in therequest for review.244 NLRB No. 58330